EXHIBIT 23.1 Crowe MacKay LLP Member Crowe Horwath International 1100, 1177 West Hastings Street Vancouver, BCV6E 4T5 +1.604.687.4511 Tel +1.604.687.5805 Fax +1.800.351.0426 Toll Free www.crowemackay.ca CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use of our report dated August 7, 2014, regarding the consolidated balance sheets of Corvus Gold Inc. (the “Company”) as of May 31, 2014 and 2013 and the related consolidated statements of operations and comprehensive loss, changes in equity and cash flows for the years then ended in the Company’s Registration Statement on Form S-1/A dated the date hereof, and to the reference to our Firm under the caption "Interests of Experts" in the Prospectus. s/ Crowe MacKay LLP Crowe MacKay LLP Chartered Accountants Vancouver, Canada August 7, 2014
